DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/6/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see remarks and amended claim set, filed 9/6/2022, with respect to the objection to claim 1 have been fully considered and are persuasive.  The objection to claim 1 has been withdrawn. 

Regarding the rejection of independent claims 1 and 17, applicant's arguments filed 9/6/2022 have been fully considered but they are not persuasive.
Applicant argue that the newly introduced limitation of 
the second hardware processor is configured to receive an input of a new depth and setting values of image parameters when the second hardware processor determines that an image parameter set is not currently selected
is not taught by Nakamura in further view of Nishimura. However, as detailed in infra rejection, Nakamura discloses that a hardware processor is configured to receive new depth and setting values of image parameters when no depth and setting values are present. Additionally, or in the alternative, Nishimura teaches that a hardware processor is configured to remain in an initial state to receive new depth and setting values of image parameters when no depth and setting values are present.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “operator” in claims 1, 4-7, and 17.
The operator is believed to have sufficient structure as it is believed to correspond to “operation input section 101” of fig. 1 [0034], wherein “operation input section 101 includes, for example, various switches, buttons, a dial, a track ball, a mouse, a keyboard and the like for performing a command by an operating person (doctor, technician or the like) instructing start of diagnosis and for inputting data such as personal information of the subject. The operation input section 101 outputs the operation signal to the controller 108. The operation input section 101 further includes a touch panel provided on a display screen of the display 107” [0035].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-8, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 6,503,200) (hereinafter “Nakamura”) in further view of Nishimura (JP2010-046128A) (hereinafter “Nishimura”).

Regarding claims 1 and 17, Nakamura discloses an ultrasound diagnostic device (ultrasonic diagnostic apparatus displayed in fig. 1) and computer readable storage medium storing a program (as described in col. 3, lines 22-29 where operation of a control panel allows for selection of different diagnostic modes to “control the whole system”) for causing a computer to function as:
a transmitter (transmitting circuit 13, fig. 1) which outputs a drive signal to an ultrasound probe that transmits and receives ultrasound waves (“transmitting circuit 13 generates a master signal therein and converts a trigger signal of the frequency determined by the system controller
12 into a pulse signal of high voltage on the basis of the frequency of the master signal and then the pulse signal is applied to the ultrasonic probe 14. The ultrasonic probe 14 transmits an ultrasonic wave into the living body or the organ of the patient in response to the pulse signal and receive a wave reflected from the organ of the patient”, col. 4, lines 12-20);
a receiver (receiving circuit 15, fig. 1) which obtains a reception signal from the ultrasound probe (“ultrasonic probe 14… receive a wave reflected from the organ of the patient and converts the reflected wave to an electric signal. This electric signal is input to a receiving circuit 15 in a back stage”, col. 4, lines 17-22); 
a first hardware processor (image processing unit 16, fig. 1) which generates ultrasound image data from the reception signal and performs image processing to the generated ultrasound image data (“image processing unit 16 applies the predetermined processing to the signal from the receiving circuit 15 and displays the signal on a display unit 17 as a diagnostic image”, col. 4, lines 25-28);
an operator (operation panel 11, fig. 1) which receives input of a depth of an ultrasound image to be displayed (“operation panel 11 is adapted to allow a user to set different diagnostic conditions. For example, the user can make selection of diagnostic modes, etc., and settings of the depth of field of view, the enlargingly displayed area of field of view and the like”, col. 3, lines 22-27); and
a second hardware processor (system controller 12, fig. 1) which obtains a preset image parameter corresponding to the input depth (“information set through the operation panel 11 is supplied to a system controller 12” (col. 3, lines 27-28), wherein the information includes frequency of the transmitted ultrasound wave which corresponds to the input depth as described in col. 3, lines 29-37 and col. 4, lines 34-38), and controls the transmitter, the receiver and the first hardware processor to generate the ultrasound image data corresponding to the input depth according to the obtained image parameter (“system controller 12 is adapted to control the whole system, particularly, to determine the frequency of the ultrasonic wave to be transmitted from an ultrasonic probe 14 according to the field of view set through the operation panel 11. The system controller 12 determines to transmit an ultrasonic wave of low frequency when the depth of field of view is set to deep level and to transmit an ultrasonic wave of high frequency when the depth of field of view is set to shallow level” (col. 3, lines 29-37). Further, as seen in fig. 1, the system controller 12 provides input to the transmitting circuit 13, receiving circuit 15, and the image processing unit 16, which is described in col. 4, lines 12-56);
the preset image parameters are provided by an observation site (“The system controller 12 check the rewritable table 18 on the basis of the information concerning the field of view set through the operation panel 11 and controls the transmitting circuit 13 to change the frequency of the ultrasonic wave to be transmitted… The degree of absorption of ultrasonic wave into the patient body varies with type of the patient body. The degree of absorption of ultrasonic wave into the patient body varies with different target organs in the diagnostic field such as abdominal area, obstetric area, etc. Since the degree of absorption of ultrasonic wave into patient body changes, the limit of visible depth also changes even if the transmitting frequency is constant. According to this construction, the user can easily change the setting wherein the frequency of the ultrasonic wave to be transmitted from the ultrasonic transmitting/receiving means according to the field of view is automatically changed, and therefore, it is easy to compensate in response to the change of limit of visible depth.” Col. 5, lines 25-67), and
the second hardware processor (system controller 12, fig. 1) is configured to receive an input of a new depth (“operation panel 11 is adapted to allow a user to set different diagnostic conditions. For example, the user can make selection of diagnostic modes, etc., and settings of the depth of field of view, the enlargingly displayed area of field of view and the like”, col. 3, lines 22-27; “change depth of field of view” Fig. 3) and setting values of image parameters (“information set through the operation panel 11 is supplied to a system controller 12” (col. 3, lines 27-28), wherein the information includes frequency of the transmitted ultrasound wave which corresponds to the input depth as described in col. 3, lines 29-37 and col. 4, lines 34-38) when the second hardware processor determines that an image parameter set is not currently selected (“operation panel 11 is adapted to allow a user to set different diagnostic conditions. For example, the user can make selection of diagnostic modes, etc., and settings of the depth of field of view, the enlargingly displayed area of field of view and the like”, col. 3, lines 22-27; “change depth of field of view” Fig. 3; Figure 3 demonstrates that the processor’s first step is a determination of a change in the depth of the field of view, i.e., that a previous or absent depth of the field of view with corresponding transmitting frequency parameters has been modified to a new current depth of the field of view, when the first step is satisfied the corresponding transmitting frequency parameters are determined from the newly received current depth of the field of view).
While Nakamura discloses a preset image parameter corresponding to the input depth, Nakamura does not disclose a set of preset image parameters from a plurality of sets of preset image parameters corresponding to the input depth, wherein each set of preset image parameters is unique and a selection of the set of preset image parameters is based on the input depth.
However, Nishimura, also in the field of ultrasound imaging in multiple operating modes, teaches a set of preset image parameters from a plurality of sets of preset image parameters corresponding to the input depth, wherein each set of preset image parameters is unique and a selection of the set of preset image parameters is based on the input depth (“As a result, each parameter set corresponding to the indexes 1 to 5 is defined at a certain depth, and an image frame having a different image quality can be obtained by adjusting the image frame by each of the parameter sets. In order to adjust the image quality to suit the operator's preference at all depths, a parameter table shown in FIG. 4 may be provided for each depth.” [0039]-[0046], Fig. 4).
Additionally, or in the alternative, Nishimura further teaches the second hardware processor (processor [0026]) is configured to receive an input of a new depth and setting values of image parameters (“As a result, each parameter set corresponding to the indexes 1 to 5 is defined at a certain depth, and an image frame having a different image quality can be obtained by adjusting the image frame by each of the parameter sets. In order to adjust the image quality to suit the operator's preference at all depths, a parameter table shown in FIG. 4 may be provided for each depth.” [0039]-[0046], Fig. 4; i.e., input using image quality adjustment button as described in [0036] corresponds to a certain depth index and corresponding image parameters) when the second hardware processor determines that an image parameter set is not currently selected (Figure 3 and [0036] demonstrate that prior to the image adjustment button being pressed there is not a depth index or corresponding image parameters selected and the processor is configured to receive an input of a new depth index from the depth adjustment button by staying in the initial state ([0055]) and whereupon receiving the new depth index corresponding image parameters are selected).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a plurality of preset image parameters corresponding to the input depth in order to configure the ultrasound probe to function best in the selected operating mode [0037]-[0038].

Regarding claim 2, Nakamura further discloses the image parameter is an image parameter corresponding to at least one image mode among a B-mode, an M-mode, a color Doppler mode, a power Doppler mode, a CW mode and an Elastography mode (B mode selection through operation panel for depth is described in col. 4, lines 30-56).
While Nakamura discloses a preset image parameter corresponding to the input depth, Nakamura does not disclose a set of preset image parameters corresponding to the input depth.
However, Nishimura, also in the field of ultrasound imaging in multiple operating modes, teaches a set of preset image parameters corresponding to the input depth. (“As a result, each parameter set corresponding to the indexes 1 to 5 is defined at a certain depth, and an image frame having a different image quality can be obtained by adjusting the image frame by each of the parameter sets. In order to adjust the image quality to suit the operator's preference at all depths, a parameter table shown in FIG. 4 may be provided for each depth.” [0039]-[0046], Fig. 4).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a plurality of preset image parameters corresponding to the input depth in order to configure the ultrasound probe to function best in the selected operating mode [0037]-[0038].

Regarding claim 3, Nakamura further discloses the second hardware processor (system controller 12, fig. 1) obtains the image parameter corresponding to the input depth from an image parameter set (“system controller 12 checks the rewritable table 18 on the basis of the information concerning the field of view set through the operation panel 11 and controls the transmitting circuit 13 to change the frequency of the ultrasonic wave to be transmitted” col. 5, lines 31-35) which is stored in a storage (“rewritable retention table for storing diagnostic condition data ”, claim 9, which would necessitate a storage in order to store the table with diagnostic data) and has a preset image parameter corresponding to a plurality of depths (as seen in Table 1, the different depths have corresponding frequencies).
While Nakamura discloses a preset image parameter corresponding to the input depth, Nakamura does not disclose a set of preset image parameters corresponding to the input depth.
However, Nishimura, also in the field of ultrasound imaging in multiple operating modes, teaches a set of preset image parameters corresponding to the input depth. (“As a result, each parameter set corresponding to the indexes 1 to 5 is defined at a certain depth, and an image frame having a different image quality can be obtained by adjusting the image frame by each of the parameter sets. In order to adjust the image quality to suit the operator's preference at all depths, a parameter table shown in FIG. 4 may be provided for each depth.” [0039]-[0046], Fig. 4).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a plurality of preset image parameters corresponding to the input depth in order to configure the ultrasound probe to function best in the selected operating mode [0037]-[0038].

Regarding claim 4, Nakamura further discloses the operator (operation panel 11, fig. 1) receives input of a depth of ultrasound image data to be generated (“operation panel 11 is adapted to allow a user to set different diagnostic conditions. For example, the user can make selection of diagnostic modes, etc., and settings of the depth of field of view, the enlargingly displayed area of field of view and the like”, col. 3, lines 22-27), and the second hardware processor (system controller 12, fig. 1) obtains the image parameter corresponding to the input depth from the image parameter set (“system controller 12 checks the rewritable table 18 on the basis of the information concerning the field of view set through the operation panel 11 and controls the transmitting circuit 13 to change the frequency of the ultrasonic wave to be transmitted. Control of the frequency of the ultrasonic wave to be transmitted with respect to the depth of field of view” col. 5, lines 31-37 and table 1).
Nakamura does not disclose the storage stores a plurality of types of image parameter sets, the operator receives selection input of an image parameter set from among the plurality of types of image parameter sets, and the second hardware processor obtains the plurality of image parameters corresponding to the input depth from the image parameter set which is selected and input.

However, Nishimura, also in the field of ultrasound imaging in multiple operating modes, teaches  the storage stores a plurality of types of image parameter sets (“a storage unit that holds a parameter table. The parameter table includes a plurality of parameter sets including at least one parameter. A storage unit, an operation unit that receives an instruction from the outside, and a different parameter set each time the operation unit receives the instruction, the image quality of the image frame is determined by the at least one parameter of each parameter set. “ [0010]-[0013]; “According to the present invention, each time an instruction is received from an operator, the image quality of an image frame is adjusted based on a different parameter set for adjusting a different image quality.“ [0015]; “Further, the register group 112 stores a parameter table (FIG. 4 described later) that stores parameters (image quality adjustment parameters) that determine the image quality of the image frame.“ [0026]; “In step S75, the core 111 of the processor 107 reads the parameter set 1 corresponding to the value of the index counter i among the plurality of parameter sets stored in one or more registers of the register group 112. Here, the “parameter set” means a set of parameters used for adjusting the image quality of the displayed image frame… Fig. 4 shows a data structure of a parameter table storing a parameter set” [0037]-[0039]; “Further, although it is assumed that the parameter set is composed of three types of parameters, parameters A, B and C, the types of parameters constituting the parameter set are arbitrary. It may be one kind or two or more kinds” [0058]), the operator receives selection input of an image parameter set from among the plurality of types of image parameter sets, and the second hardware processor obtains the plurality of image parameters corresponding to the input depth from the image parameter set which is selected and input (“This makes it possible to control the gain for each depth, and it is possible to display an image frame whose brightness is adjusted according to the operator's preference regardless of whether the position is shallow or deep… As a result, each parameter set corresponding to the indexes 1 to 5 is defined at a certain depth, and an image frame having a different image quality can be obtained by adjusting the image frame by each of the parameter sets. In order to adjust the image quality to suit the operator's preference at all depths, a parameter table shown in FIG. 4 may be provided for each depth.” [0039]-[0046], Fig. 4).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a plurality of preset image parameters corresponding to the input depth in order to configure the ultrasound probe to function best in the selected operating mode [0037]-[0038].

Regarding claim 5, Nakamura does not specifically disclose that the operator receives selection of an image parameter set via a key or a button of a touch panel to which a plurality of image parameter sets are assigned.
However, Nishimura, also in the field of ultrasound imaging in multiple operating modes, teaches the operator receives selection of an image parameter set via a key or a button of a touch panel to which a plurality of image parameter sets are assigned (“The operation unit may be a button implemented as hardware or a button displayed on the display unit.”[0014]; “In step S74, the core 111 of the processor 107 determines whether or not the image quality adjustment button has been pressed. Actually, the core 111 performs the above-described determination depending on whether or not a signal instructing image quality adjustment generated when the image quality adjustment button 109 is pressed by the operator is received. If it is determined that the button has been pressed, the process proceeds to step S75” [0036]; “As another example, the monitor 108 may be made into a touch panel, and the image quality adjustment button 109 may be displayed on the monitor 108 by software.” [0059]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate selection via a key or button of a touch panel to achieve the predictable result that “by making the operation unit a button implemented by hardware or software, the operator can input the above-mentioned instructions without performing complicated operations” [0016].

Regarding claim 7, Nakamura further discloses the operator (operation panel 11, fig. 1) receives input of setting values of an image parameter for each depth in the image parameter set
 (“The content of the table displayed on the TV moniter is easily rewritable by the user through
 the operation panel 11” col. 5, lines 29-31, wherein the table is displayed as Table 1 which shows depths and their corresponding frequency which changes based on an input of depth described in col. 5, lines 31-53), and the second hardware processor (system controller 12, fig. 1) stores the image parameter set corresponding to the input setting values of the plurality of image parameters for each depth in the storage (“system controller 12 checks the rewritable table 18 on the basis of the information concerning the field of view set through the operation panel 11 and controls the transmitting circuit 13 to change the frequency of the ultrasonic wave to be transmitted” col. 5, lines 31-35; “rewritable retention table for storing diagnostic condition data”, claim 9, which would necessitate a storage in order to store the table with diagnostic data).
While Nakamura discloses an image parameter corresponding to the input depth, Nakamura does not disclose a set of input image parameters for each depth.
However, Nishimura, also in the field of ultrasound imaging in multiple operating modes, teaches a set of input image parameters for each depth (“As a result, each parameter set corresponding to the indexes 1 to 5 is defined at a certain depth, and an image frame having a different image quality can be obtained by adjusting the image frame by each of the parameter sets. In order to adjust the image quality to suit the operator's preference at all depths, a parameter table shown in FIG. 4 may be provided for each depth.” [0039]-[0046], Fig. 4).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a plurality of preset image parameters corresponding to the input depth in order to configure the ultrasound probe to function best in the selected operating mode [0037]-[0038].

Regarding claim 8, Nakamura discloses according to the input image parameter for each depth, the second hardware processor (system controller 12, fig. 1) controls the transmitter, the receiver and the first hardware processor to generate the ultrasound image data corresponding to the input depth parameter (“system controller 12 is adapted to control the whole system, particularly, to determine the frequency of the ultrasonic wave to be transmitted from an ultrasonic probe 14 according to the field of view set through the operation panel 11. The system controller 12 determines to transmit an ultrasonic wave of low frequency when the depth of field of view is set to deep level and to transmit an ultrasonic wave of high frequency when the depth of field of view is set to shallow level” (col. 3, lines 29-37). Further, as seen in fig. 1, the system controller 12 provides input to the transmitting circuit 13, receiving circuit 15, and the image processing unit 16, which is described in col. 4, lines 12-56) and display the generated ultrasound image data on a display (as described in col. 4, lines 12-56, the image processing unit, under control of the system controller 12, displays a diagnostic image on the display unit 17).
While Nakamura discloses an image parameter corresponding to the input depth, Nakamura does not disclose a set of input image parameters for each depth.
However, Nishimura, also in the field of ultrasound imaging in multiple operating modes, teaches a set of input image parameters for each depth (“As a result, each parameter set corresponding to the indexes 1 to 5 is defined at a certain depth, and an image frame having a different image quality can be obtained by adjusting the image frame by each of the parameter sets. In order to adjust the image quality to suit the operator's preference at all depths, a parameter table shown in FIG. 4 may be provided for each depth.” [0039]-[0046], Fig. 4).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a plurality of preset image parameters corresponding to the input depth in order to configure the ultrasound probe to function best in the selected operating mode [0037]-[0038].

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Nishimura or, in the alternative, over Nakamura in view of Nishimura as applied to claim 3, in further view of Rothberg et al (US 2017/0360415) (hereinafter “Rothberg”).

Regarding claim 6, Nakamura does not specifically disclose that when the operator receives selection input of changing the image parameter set, the second hardware processor maintains the depth before the selection input, and obtains a plurality of image parameters corresponding to the depth before the selection input in the image parameter set which is selected and input.
However, Nishimura, also in the field of ultrasound imaging in multiple operating modes teaches that when the operator receives selection input of changing the image parameter set, the second hardware processor maintains the depth before the selection input, and obtains a plurality of image parameters corresponding to the depth before the selection input in the image parameter set which is selected and input (“The first parameter set and the second parameter set are stored in order in the parameter table, and after the processing unit adjusts the image quality of the image frame based on the second parameter set, the operation is performed within a predetermined period. When the unit does not receive the instruction, the processing unit may change the order of the second parameter set so that the order of the second parameter set precedes the first parameter set.” [0011]-[0013]; “In response to the operator pressing the image quality adjustment button 109 during the ultrasonic tomographic image display, the processor 107 reads out the image quality adjustment parameters held in the register group 112 and outputs them to the core 111.” [0026]; Fig. 3 and [0036]-[0054] discuss the performance of steps S74-S78 in which when the button (selection input) is pressed to change the image parameter set at S74 the depth index before the selection input is maintained in S78 and following the selection input the operation unit obtains the image parameter set for input in S75 based on the selection input maintained in S78).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate that the processor maintains the first depth before selection input of changing the image parameter set in order to allow for efficient imaging without the need of a buffer between operating modes, especially when the objects being imaged move with time.
Additionally, or in the alternative, Nakamura does not specifically disclose that when the operator receives selection input of changing the image parameter set, the second hardware processor maintains the depth before the selection input, and obtains a plurality of image parameters corresponding to the depth before the selection input in the image parameter set which is selected and input.
However, Rotherberg, also in the field of ultrasound imaging in multiple operating modes teaches that when the operator receives selection input of changing the image parameter set (operating in a first operating mode and transitioning to a second operating mode described in [0008-[0009], [0011], and [0125]-[0126]), the second hardware processor maintains the depth before the selection input (computing device allows for selection of operating mode and indication of the operating mode is received by the control circuitry of the ultrasound device [0125]; as described in [0008]-[0009] and [0125], the probe operates in the first operating mode of a first configuration profile with first parameters, and then after the control circuitry receives indication of the second operating mode being selected, the ultrasound operates in the second operating mode with second parameters of the second configuration profile; further, as described in [0046], different operating modes correspond to different depths (depth being a parameter seen in Table 4)), and obtains a plurality of image parameters corresponding to the depth before the selection input in the image parameter set which is selected and input (as described in [0008]-[0009] and [0125], image parameters (of an image parameter set) of the first operating mode are obtained with selection of the first operating mode (as seen in Table 4, each image parameter set (row) includes depth) and the same will occur once a second operating mode is selected).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate that the processor maintains the first depth before selection input of changing the image parameter set in order to allow for efficient imaging without the need of a buffer between operating modes, especially when the objects being imaged move with time.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Nishimura as applied to claim 1, in further view of Rothberg.

Regarding claim 9, Nakamura does not disclose one of the plurality of image parameters is trapezoidal scanning, and a setting value is set such that the trapezoidal scanning is invalid or an angle is small when the depth is shallow and the trapezoidal scanning is valid or the angle is large when the depth is deep.
However, Rothberg further teaches one of the plurality of image parameters is trapezoidal scanning (“ultrasound devices (e.g., probes) according to aspects of the present application may be used in various modes with various associated frequency ranges and depths” [0173], “an ultrasound probe according to aspects of the present application may generate ultrasound beams typically associated with all of linear, sector, curvilinear, and mechanically scanned probes” [0173], “an ultrasound probe may generate all the beam shapes shown in FIGS. 15-17, as well as potentially generating additional beam shapes.” [0177], wherein the beam shape 1602 in fig. 16 is a trapezoidal scan plane), and a setting value is set such that the trapezoidal scanning is invalid or an angle is small when the depth is shallow (“linear beam shape 1502 may provide higher resolution and shallower imaging at increasing frequencies” [0174] and the frequencies include 3-7 MHz, 5-12 MHz, or 7-15 MHz [0174]; fig. 15) and the trapezoidal scanning is valid or the angle is large when the depth is deep (“beam shape 1602 may be suitable for deep tissue imaging” [0175] and the beam shape 1602 maybe be used for cardiac, abdominal, pelvic, or thoracic imaging in a range of 1-3 MHz, 2-5 MHz, or 3.6-10 MHz [0175]; fig. 16; wherein “According to at least some embodiments of the present application, an ultrasound probe may generate all the beam shapes shown in FIGS. 15-17, as well as potentially generating additional beam shapes” [0177]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a scanning parameter for trapezoidal scanning because depending on the depth, different beam shapes produce better results [0174]-[0175].

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Nishimura, as applied to claim 1, in further view of Anderson et al. (US 4,413,630) (hereinafter “Anderson”).

Regarding claim 10, modified Nakamura does not disclose one of the plurality of image parameters is a sound ray density, and a setting value is set such that the sound ray density is high when the depth is shallow and the sound ray density is low when the depth is deep.
However, Anderson, also in the field of ultrasound imaging, does teach one of the plurality of image parameters is a sound ray density, and a setting value is set such that the sound ray density is high when the depth is shallow and the sound ray density is low when the depth is deep (“range control permits a greater number of radial lines to be used while examining structures at shallower depths. In the examples above 64 lines were typically used for examining structures up to 21 cm deep. By restricting the depth to 14 or 7 cm a total of 96 or 192 lines respectively are used” col. 17, lines 10-15 and “greater line density obtained with the restricted depths” col. 17, lines 15-16, wherein 21 cm is interpreted as being deep and 14 or 7 cm is interpreted as being shallow).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate varying the sound ray density so it is high at shallow depths and low at deep depths because “greater line density obtained with the restricted depths permits greater structural details to become evident in the displayed images” (col. 15, lines 15-18).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Nishimura, as applied to claim 1, in further view of Morikawa et al. (US 2016/0151039).

Regarding claim 11, modified Nakamura does not disclose one of the plurality of image parameters is a time average, and a setting value is set such that the time average is high when the depth is shallow and the time average is low when the depth is deep.
However, Morikawa, also in the field of ultrasound imaging does teach one of the plurality of image parameters is a time average (time average is believed to correspond to framerate according to applicant’s specification where when frame rate is low, time average is weak/low in the deep part [0057]; with this, Morikawa teaches “ROI setting unit 113 stores… table (see FIG. 3) illustrating a corresponding relationship between the depth indices and the frame rate” [0053]), and a setting value is set such that the time average is high when the depth is shallow and the time average is low when the depth is deep (“as the depth index gradually increases from d0 to d5, the frame rate R1 [fps] gradually decreases from 20 to 10” [0055] see fig. 3).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate time average as a parameter, interpreted as frame rate, because this affects the user’s ability to view images displaying motion of the object being observed.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Nishimura, as applied to claim 1, in further view of Rust et al. (US 2003/0187354) (hereinafter “Rust”).

Regarding claim 12, modified Nakamura does not disclose one of the plurality of image parameters is a dynamic range, and a setting value is set such that the dynamic range is high when the depth is shallow and the dynamic range is low when the depth is deep.
However, Rust, also in the field of ultrasound imaging does teach one of the plurality of image parameters is a dynamic range, and a setting value is set such that the dynamic range is high when the depth is shallow and the dynamic range is low when the depth is deep (“For example, from the most shallow depth to the greatest depth, the dynamic range changes from 65 dB, at a depth of 0 cm to 0.5 cm, to 60 dB at a depth of 2.5 cm to 3.5 cm” [0018] as seen in fig. 5).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate setting the dynamic range to be high when depth is shallow and low when depth is deep in order to best view the ultrasound image displayed.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Nishimura, as applied to claim 1, in further view of Kanayama et al. (US 20130184582) (hereinafter “Kanayama”). 

Regarding claim 13, modified Nakamura does not disclose one of the plurality of image parameters is a screen layout setting, and a setting value is set such that the screen layout setting is vertical when the depth is shallow and the screen layout setting is horizontal when the depth is deep.
However, Kanayama, also in the field of ultrasound imaging does teach one of the plurality of image parameters is a screen layout setting (“layout setting unit 16 can also set a specific display layout based on the azimuth angle or image width of each ultrasonic image, the visual field depth of each ultrasonic image, and the number of images displayed simultaneously” [0054]), and a setting value is set such that the screen layout setting is vertical when the depth is shallow (“If the visual field depth is small and the azimuth angle is large, the layout setting unit 16 sets the vertically parallel layout as a layout for the display of a plurality of ultrasonic images” [0055]) and the screen layout setting is horizontal when the depth is deep (“If the visual field depth is large and the azimuth angle is small, the layout setting unit 16 sets the laterally parallel layout as a layout for the display of a plurality of ultrasonic images” [0055]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a screen layout setting in order to optimize the display in order to best view the images acquired.

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Nishimura, as applied to claim 1, in further view of Ng et al. (US 2003/0187353) (hereinafter “Ng”).

Regarding claim 14, modified Nakamura does not disclose one of the plurality of image parameters is offset Time Gain Compensation (TGC), and the second hardware processor controls the first hardware processor to provide a value obtained by adding a gain of offset TGC of the input depth and a gain of normal TGC to the ultrasound image data corresponding to the input depth.
However, Ng, also in the field of also in the field of ultrasound imaging does teach one of the plurality of image parameters is offset Time Gain Compensation (TGC) (“computing offsets to a nominal TGC curve which will compensate for depth dependent attenuation” [0003]), and the second hardware processor controls the first hardware processor to provide a value obtained by adding a gain of offset TGC of the input depth and a gain of normal TGC to the ultrasound image data corresponding to the input depth (“computing offsets to a nominal TGC curve which will compensate for depth dependent attenuation, then applying the offsets to the TGC curve for subsequent images” [0003] and further described in [0020] with an auto TGC processor 64, auto gain circuit 66, and TGC amplifier 36 that operate based on inputs received from the user [0020]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate offset time gain compensation as a parameter as this would eliminate the “task of constant adjustment by providing an ultrasound system that will recognize these image variations and provide the needed compensation automatically, so that the variety of images acquired during a study will exhibit comparable image appearance” [0002].

Regarding claim 15, modified Nakamura does not disclose one of the plurality of image parameters is an offset gain, and the second hardware processor controls the first hardware processor to provide a value obtained by adding an offset gain of the input depth and a gain by a normal operation to the ultrasound image data corresponding to the input depth.
However, Ng, also in the field of also in the field of ultrasound imaging does teach one of the plurality of image parameters is an offset gain, and the second hardware processor controls the first hardware processor to provide a value obtained by adding an offset gain of the input depth (“computing offsets to a nominal TGC curve which will compensate for depth dependent attenuation” [0003]) and a gain by a normal operation to the ultrasound image data corresponding to the input depth (“computing offsets to a nominal TGC curve which will compensate for depth dependent attenuation, then applying the offsets to the TGC curve for subsequent images” [0003] and further described in [0020] with an auto TGC processor 64, auto gain circuit 66, and TGC amplifier 36 that operate based on inputs received from the user [0020]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate offset gain compensation as a parameter as this would eliminate the “task of constant adjustment by providing an ultrasound system that will recognize these image variations and provide the needed compensation automatically, so that the variety of images acquired during a study will exhibit comparable image appearance” [0002].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnathan Maynard whose telephone number is (571)272-7977. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.M./Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793